Interim Decision #2181

MATTER OF KATSANIS

In Deportation Proceedings
A-17045328
Decided by Board January 10, 1973
of attempted fraud, a crime involving moral
turpitude, for which he was sentenced to 5 months and 10 days, or, in lieu
thereof, 100 drachmas for each day of imprisonment, is classifiable as a "petty
offense" within the purview of the exception provisions of section 212(aX9) of
the Immigration and Nationality Act, as amended.

Respondent's conviction in Greece

CHARGE:

Order: Act of 1952—Section 241(a)(2) (8 U.S.C. 1251(a)(2)l—Nonimmigrant
visitor—remained longer than permitted.
ON BEHALF OF SERVICE:
R. A. Vielhaber
Appellate Trial Attorney

ON BEHALF OF RESPONDENT:
Nathan T. Notkin, Esquire
11 South LaSalle Street
Chicago, Illinois flARD2

Counsel of record:
Harry E. Gabrielides, Esquire
2430 West Lawrence Avenue
Chicago, Illinois 60625

The respondent, a native and citizen of Greece, last entered the
United States on April 5, 1965 as a nonimmigrant visitor for
pleasure authorized to remain until July 4, 1965. He remained
thereafter without permission. Deportation proceedings were commenced against him on July 15, 1966 on the above charge. The
respondent conceded deportability and did not appeal from the
special inquiry officer's August 22, 1966 decision finding him
deportable and granting him voluntary departure.

The proceedings were reopened two years later upon the respondent's motion to permit him to apply for adjustment of status
under section 245 of the Immigration and Nationality Act. The
respondent was then and still is the beneficiary of a fifth preference visa petition, which was filed on his behalf by his United
States citizen brother, and which was approved on September 9,
1068, valid through September 9, 1973. In a decision dated June 30,
1971, the special inquiry officer denied the respondent's application

266

Interim Decision #2181
for adjustment of status on the ground that the respondent was
excludable under section 212(aX9) of the Immigration and Nationality Act and was not eligible for a waiver of excludability under
section 212(h) of the Act. The respondent appeals from this
decision. We shall sustain the appeal and remand the case to the
special inquiry officer for discretionary action.
Adjustment of status under section.245 is available to an alien
(1) who is eligible for an immigrant visa, (2) Who is admissible to
the United States for permanent residence, and (3) to whom an
immigrant visa is immediately available at the - time his applica-is approved. In the present case the first and third require- tion
ments evidently have been satisfied, since the respondent , is the
beneficiary of an approved visa petition and, according to the
latest State Department Bulletin, fifth preference visa numbers
are currently available to applicants born in Greece. -The only
remaining question is whether he is admissible to the United
States as a permanent resident. An alien applying for adjustment
of status is assimilated to the position of an alien seeking to enter
the United States for permanent residence, Campos v. INS, 402
F.2d 758, 760 (9 Gin; 1968).

The Service contends that the respondent is not admissible but
rather excludable under section 212(aX9) because he was convicted
in Greece of at least one crime involving moral turpitncle--:to wit,

attempted fraud—and that this conviction does not fall within the
exception for petty offenses contained in section 212(aX9).- In
opposition, the respondent asserts that his conviction was not for a •
crime involving moral turpitude, but that, even if it had been, the
offense was a misdemeanor, and by reason of the sentence actually imposed it was a petty offense and therefore within the
section 212(a)(9) exception.

Section 212 states, in pertinent part:
(a) Except as otherwise provided in this Act, the following classes of aliens
shall be ineligible to receive visas and shall be exclthied from admission into
the United States: ... (9) Aliens who have been convicted of a crime involving
moral turpitude (other than a purely political offense) .... Any alien who
would be excludable because of the conviction of a misdemeanor classifiable as
a petty offense under the provisions of section 1(3) of title 18. United States
Code, by reason of the punishment actually imposed, or who would be excludable as one who admits the commission of an offense that is classifiable as a
misdemeanor under the provisions of section 1(2) of title 18, United States
Code, by reason of the punishment which might have been imposed upon him,
may be granted a visa and admitted to the United States if otherwise
admissible: Provided, That the alien has committed only one such offense....
(Emphasis supplied.)

In order for the section 212(aX9) exception to apply in this case, ,
(1) the conviction must be for a crime involving moral turpitude;
267

Interim Decision #2181
(2) the crime must be a misdemeanor, 18 U.S. Code, section 1(3); (3)
the misdemeanor must be classifiable as a petty offense by reason
of the punishment actually imposed; and (4) there may be only one
such conviction.
, The record shows that the respondent was convicted in Greece
of the offenses of threats, slight bodily injury, and insult. The
special inquiry officer found, and we agree, that these offenses do
not involve moral turpitude. The respondent was also convicted of
an attempt to commit fraud,' and false statements without oath. 2
found that the respondent had, in concert with TheGrkcout

another person, tried to pay for some goods with a $500 check
which he knew was •forged or which he knew had no cover at the
bank on which it was drawn (it is not clear from the English
translation whether or not forgery was involved, Exh. Group 3-4,
pp. 5, 6-7—see below, p. 7). The shopkeeper whom he had attempted to pay with this check decided not to accept it without
first ascertaining that it was genuine. The court also found that
the respondent had subsequently made a false statement concerning his own identification to a passing policeman. For these
offenses together he was sentenced to five months and 10 days, or,
in lieu thereof, 100 drachmas for each day of the imprisonment.
To determine whether or not a crime committed in a foreign
country involves moral turpitude, American standards must be
applied, Matter of M , 9 I. & N. Dec. 132, 134 (BIA, 1960).
According to American standards, moral turpitude attaches to
crimes where fraud is an ingredient, Jordan v. De George, 341 U.S.
223, 232, 71 S. Ct. 103, 95 L. Ed. 886, 893 (1951), such as false
pretenses, Bermann v. Reimer, 123 F.2d 331, 332 (C.A. 2, 1941).
Similarly, passing a bad check generally involves moral turpitude,
U.S. ex rel. Portada v. Day, 16 F.2d 328 (S.D.N.Y., 1926), except
where intent to defraud is not part of the crime as defined in the
,

—

Article 386 of the Greek Penal Code of 1950 (Fraud) (Apate):
(1) Whoever causes damage to the property of another with the intention of
procuring unlawful benefit for himself or a third person by knowingly leading
such other into an act, sufferance, or omission by means of representing
falsehoods as facts or misrepresenting or concealing the existing facts, shall be
punished by imprisonment for not less than three months and, if the damage is
especially great, not less than two years. (Ex. Group 3-1, Analysis of Certain
Aspects of Greek Criminal Law with Translations, p. 5.)
2 Article 225 of the Greek Penal Code of 1950 (False Statements without Oath):
(1) —
(2) Whoever, in other cases, knowingly makes false statements during an
interrogation by a public authority or by his representative or in an application
to a public authority or denies and/or conceals the truth shall be punished with
imprisonment for up to one year. Whoever appears before a public authority and
refuses a deposition or oath shall be punished with the same penalty. (Id.)

268

Interim Decision #2181
statute, Matter of Colbourn, 13 I. & N. Dec. 319 (BIA, 1969). If the
basic crime is one of moral turpitude, so is the attempt to commit
that crime. "An attempt involves specific intent to do the substantive crime ..., and, if doing the latter discloses moral turpitude, so
also does the attempt, for it is in the intent that moral turpitude
inheres," U.S. ex rel. Meyer v. Day, 54 F.2d 336, 337 (CA. 2, 1931).
We conclude that the respondent's conviction for attempted
fraud is a conviction for a. crime involving moral turpitude.
The next question concerns whether or not this crime is a
misdemeanor. The classification of a crime committed in a foreign

country as a misdemeanor or a felony, is likewise made according
to United States standards; i.e., the offense is examined in the
light of the maximum puniihment" imposable for an equivalent

crime described in Title 18 of the United States Code or, if an
equivalent offense is not found there, Title 22 of the DiStriet of
Columbia Code, Matter of T , 6 L & N. Dec. 508, 517 (A.G., 1955);
Matter of Adamo, 10 I. & N. Dec. 593, 595 (BIA, 1964); Gieinmario
v. Hurney, 311 F.2d 285, 286 (C.A. 3, 1962). A misdemeanor is any
offense other than one punishable by death or by imprisonment
—

for a term exceeding one year,• 18 U.S.C. 1(1), (2).

The special inquiry officer found that the comparable crime in
the United States was fake pretenses, 22 D.C. Code 1301. The
maximum punishment for this offense, if the value of the property
is more than $100, is three years. The special inquiry officer then
concluded that the crime in question was not a misdemeanor, but
a felony, and hence that the section 212(aX9) exception did not
apply.
However, counsel has pointed out in his brief and at oral
argument on appeal that the respondent was not convicted of the
completed offense of false pretenses—and the Service concedes
this—but only of an attempt to commit false pretenses. Concerning
attempts the District of Columbia Code specifies that if an attempt
is not otherwise made punishable by Title 22, then it is punishable
by a fine of not more than $1,000 or imprisonment for not more
than one year, or both, which makes the offense of attempt a
misdemeanor. Attempt to commit the crime of false pretenses is
not otherwise made punishable by the District of Columbia Code.

The Service now contends that the attempt at false pretenses of
which the respondent was convicted is actually the crime of
forgery, 22 D.C. Code 1401. Forgery carries a maximum penalty of
10 years and is therefore a felony. But the record of conviction—
which is ambiguous, as mentioned above—says only that the
respondent knew that the check was forged, not that he forged it.
As for uttering or delivering a check with intent to defraud, also
suggested as the equivalent of the Greek crime of which the
269

Interim Decision #2181
respondent was convicted, that is a misdemeanor, 22 D.C. Code
1410. Although this may describe what happened in Greece, it is
not the crime for which the respondent was convicted there. In
any case, this does not help the Service's argument.
The Service urges that the respondent was also convicted of
falsely identifying himself to a police officer in connection with the
attempted •fraud. It is suggested that the equivalent of this crime
in the District of Columbia Code is false personation before court,
officers, notaries, 22 D.C. Code 1303. 3 In our opinion, false personation before court, officers,. notaries implies false swearing and is
not the equivalent of the Greek crime of false statements without
oath.
From the foregoing we conclude that when American standards
are applied to the crime for which the respondent was convicted in
Greece, the equivalent crime is a misdemeanor. Consequently the
petty offense exception applies, since the punishment actually
imposed was less than six months or $500 or both.
Hence the respondent is not excludable under section 212(aX9).
Consequently, he is not statutorily ineligible for adjustment of
status under section 245. The' decision of the special inquiry officer,
then, will be reversed, and we shall remand the case to him to act
upon the respondent's application for adjustment of status.
ORDER:. The case is remanded to the special inquiry officer so
that he may act upon the respondent's application for adjustment
of status, in exercise of the discretion vested in him as the duly
authorized delegate of the Attorney General.

3 Whoever• falsely personates another person before any court of record or
judge thereof, or clerk of court, or any officer in the District authorized to
adrainister oaths or take the acknowledgment of deeds or other instruments or
to grant marriage heenses,. -with intent to defraud, shall be imprienned for not
less Allan one year nor more than five years. (22 D.C. Code 1303.)

270

